Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 1 of 16 PAGEID #: 1680



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

KEN JOHANSEN, on behalf of himself and             :    Case No. 2:16-cv-00121
others similarly situated,                         :
                                                   :    Judge Marbley
       Plaintiff,                                  :
                                                   :    Magistrate Judge Deavers
v.                                                 :
                                                   :
ONE PLANET OPS INC.,                               :
                                                   :
       Defendant.                                  :

       PLAINTIFF’S UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS
     ACTION SETTLEMENT AND INCORPORATED MEMORANDUM IN SUPPORT

I.     INTRODUCTION

       Plaintiff, Ken Johansen (“Plaintiff” or “the Class Representative”), along with the

Defendant, One Planet Ops Inc. (“One Planet” or “Defendant”) (Plaintiff and One Planet are

collectively referred to as the “Parties”), reached a class action settlement of this matter (the

“Settlement”) for which the Court granted preliminary approval on October 11, 2019.1 (Doc. 94.)

As instructed by the Court’s Preliminary Approval Order, A.B. Data as Settlement Administrator

sent the notice required by the Class Action Fairness Act, 28 U.S.C. § 1715 (“CAFA”), to the

appropriate Federal and State officials, mailed the approved form of notice to potential members

of the class, created a case specific website, and processed claims and two requests for exclusion

from the class. (See Declaration of Eric Schachter, attached as Exhibit 2.) Class Counsel

additionally filed Plaintiff’s Motion for Award of Attorneys’ Fees, Expenses, and Class

Representative Award on November 8, 2019. (Doc. 95.) Notably, no objections were received

to any aspect of the Settlement, including Plaintiff’s Motion for Award of Attorneys’ Fees,




1
 Defendant does not oppose this Motion insofar as it supports the proposed settlement.
Defendant does not concede or admit Plaintiff’s assertions.
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 2 of 16 PAGEID #: 1681




Expenses, and Class Representative Award, and only two requests for exclusion was received.

(Declaration of Brian K. Murphy, attached as Exhibit 3, ¶ 10.)

       The Settlement was reached by counsel with a keen understanding of the merits of the

claim and extensive experience in actions brought under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227. The parties negotiated the Settlement with the assistance of a

highly skilled and experienced mediator, which included the exchange of detailed mediation

statements. The relief provided meets the applicable standards of fairness when taking into

consideration the nature of Plaintiff’s claims and the risks inherent in class litigation.

Accordingly, Plaintiff respectfully requests that the Court: 1) grant final approval of the

Settlement; 2) certify the proposed Settlement Class; 3) award Class Counsel their attorneys’

fees and expenses as requested in Plaintiff’s Motion for Award of Attorneys’ Fees, Expenses,

and Class Representative Award; and 4) award the Class Representative $10,000 for his service

to the Settlement Class. A proposed Final Approval Order is attached as Exhibit 1 and has been

lodged with the Court.

II.    NATURE AND BACKGROUND OF THE CASE

       This case rests on alleged violations of the TCPA, which prohibits, inter alia, initiating

any telephone solicitation to a residential telephone number listed on the Do Not Call Registry.

See 47 U.S.C. § 227(c). Plaintiff is an individual residing in Ohio whose telephone number was

listed on the Registry and called by an alleged agent of Defendant multiple times. On February

10, 2016, Plaintiff filed a putative class action complaint against HomeAdvisor, Inc. and One

Planet in the United States District Court for the Southern District of Ohio, captioned Ken

Johansen v. HomeAdvisor, Inc., No. 2:16-cv-0121, alleging, among other things, that

HomeAdvisor, Inc. and One Planet and/or others acting on their behalf made telemarketing calls

to telephone numbers listed on the National Do Not Call Registry in violation of the TCPA (the

                                                  2
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 3 of 16 PAGEID #: 1682




“Action”). On April 13, 2016, HomeAdvisor moved to dismiss Plaintiff’s claims against it. On

October 31, 2016, the Court dismissed HomeAdvisor from the Action. On June 5, 2017,

Plaintiff filed his Motion to Certify a Class. On March 5, 2018, the Court granted Plaintiff’s

Motion to Certify a Class. On March 19, 2018, One Planet filed a petition to appeal the Court’s

Order granting class certification. On May 3, 2019, the United States Court of Appeals for the

Sixth Circuit denied One Planet’s petition to appeal. On May 24, 2018, One Planet filed a

Motion for Summary Judgment on Plaintiff’s claims; the Court ultimately set oral argument on

the Motion for February 13, 2019. On January 18, 2019, the Parties participated in a mediation

with Bennett Picker, Esq., during which the Parties discussed the potential settlement of the

Action. On or about February 8, 2019, the Parties tentatively agreed to a potential settlement of

the Action, the key terms of which are memorialized in the Settlement Agreement attached as

Exhibit A to the previously filed Motion for Preliminary Approval of Class Action Settlement

(the “Agreement”). (Doc. 93-1.)

III.   THE PROPOSED SETTLEMENT
       A.      THE SETTLEMENT CLASS

       The proposed Settlement would establish a Settlement Class for settlement purposes only,

defined as:

       All persons in the United States whose residential telephone number was
       registered on the National Do Not Call Registry for more than 30 days, and who,
       from February 10, 2012 through the date of preliminary approval of the
       Settlement Agreement, received more than one telephone solicitation allegedly
       from The Lead House within any twelve-month period. This described class is
       limited to those 9,407 persons whose phone numbers were included in the records
       produced by Lead House and whose numbers were identified in Plaintiff’s
       Expert’s Report, but excluding Class Counsel, Defendant’s Counsel, and any
       judge before whom the Action is assigned and members of the immediate family
       of such judge.

(Agreement ¶ 1.26.)


                                                3
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 4 of 16 PAGEID #: 1683



       B.      SETTLEMENT RELIEF
               1.     Class Member Relief: Settlement Fund

       The proposed Settlement establishes a non-reversionary $752,560 Settlement Fund,

which will exclusively be used to pay: (1) cash settlement awards to Settlement Class Members;

(2) Settlement Administration Expenses; (3) court-approved attorneys’ fees of up to one-third of

the total amount of the Settlement Fund; (4) Plaintiff’s out of pocket expenses not to exceed

$37,431.63; and (5) a court-approved incentive award to the Class Representative of up to

$10,000.

       Each of the Settlement Class Members that submitted a valid claim shall be entitled to

receive an equal pro rata amount of the Settlement Fund after all Settlement Administrative

Expenses, Incentive Awards, and Fee awards are paid out of the Settlement Fund.2 (Id., ¶ 2.2.)

If all the attorneys’ fees, expenses, incentive award, and Settlement Administration Expenses are

approved as requested, Plaintiff’s counsel estimate that the average Settlement Class Member

payment will be approximately $831.74, which exceeds the estimate provided to Settlement

Class Members in the Notice3. (Ex. 2, Schachter Decl., ¶ 18.) The Settlement provides for a

potential second distribution for any funds remaining due to uncashed settlement distribution


2
  As of the date of the filing of this Motion, the Settlement Administrator had preliminarily
determined that 456 valid claims were submitted. (Ex. 2, Schachter Decl., ¶ 15.) Auditing of the
claim population is in process, and Class Counsel will provide an update at the Final Fairness
Hearing.
3
  Because the estimated payment amount to each Settlement Class Member exceeds $600,
additional tax reporting obligations are imposed upon the Settlement Administrator. As a result,
the Settlement Administrator will issue payments in the amount of $599 to each of the
Settlement Class Members that submitted a valid claim along with a request to return a 1099-
MISC form in order for the Settlement Administrator to release the balance of the estimated
payment ($232.74). In the event that all Settlement Class Members who submitted valid claims
do not provide the requisite 1099-MISC form, the balance of their settlement payments will be
divided equally amongst the remaining Settlement Class Members who do submit valid 1099-
MISC forms.

                                                4
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 5 of 16 PAGEID #: 1684




checks to those Settlement Class Members that cashed their first distribution checks, to the

extent administratively feasible. (Agreement ¶ 2.2(c).)

               2.      Class Representative Incentive Award

       If approved by the Court, the Plaintiff will receive an incentive award of $10,000 from

the Settlement Fund. (Id. ¶ 8.3.) This award will compensate Plaintiff for his time and effort

and for the risk he undertook in prosecuting this case.

               3.      Attorneys’ Fees and Costs

       If the Settlement receives final approval, Plaintiff’s counsel will receive one third of the

Settlement Fund ($250,853.33) in addition to out of pocket expenses of $37,431.63. (Id. ¶ 8.1.)

As Plaintiff’s counsel addressed in their fee application, an award of attorneys’ fees and costs

will compensate Plaintiff’s counsel for their efforts on behalf of the class. (Dkt. 95.) Plaintiff’s

proposed attorney fee award and expenses were plainly disclosed to the Settlement Class in the

proposed notice, and no objections were lodged. The proposed fee award is wholly consistent

with other cases. (Id., pp. 14-15.)

               4.      Remaining Funds

       Any amount remaining in the Settlement Fund that is no longer administratively feasible

to distribute after paying all approved Claim Forms, Settlement Administration Expenses, and

any Fee Award and Incentive Award will escheat to the State of Ohio. This will only include the

amount remaining from uncashed checks, to the extent further distribution to the Settlement

Class is not administratively feasible.

       C.      NOTICE AND SETTLEMENT ADMINISTRATION

       All Settlement Administration Expenses will be exclusively paid from the Settlement

Fund. (Agreement ¶ 1.24.) The Court appointed the nationally-recognized class action

administration firm A.B. Data to be the Settlement Administrator. (Doc. 94, ¶ 8.) The

Settlement Administrator’s duties included: (1) sending the Class Notice to the Settlement Class
                                                5
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 6 of 16 PAGEID #: 1685




pursuant to the Settlement; (2) responding to inquiries regarding the settlement process from

persons in the Settlement Class; (3) processing and evaluating Claim Forms, Requests for

Exclusion, and objections; and (4) issuing Benefits Checks and Cash Benefits. A.B. Data has

completed its notice and claims administration obligations. (Ex. 3, Murphy Decl., ¶ 8.)

       D.      OPT-OUT AND OBJECTION PROCEDURES

       Persons in the Settlement Class had the opportunity to exclude themselves from the

Settlement or object to its approval. (Agreement ¶ 1.17.) The procedures and deadlines for

filing Requests for Exclusion and objections were conspicuously listed in the Class Notice and

on the Settlement Website. (See id. at Exs. 1-3.) That only two Settlement Class Members opted

out of the Settlement and none objected weighs greatly in favor of approval.

       E.      RELEASE

       The release is appropriately tailored to this case involving alleged violations similar to

those alleged and is limited to those Settlement Class Members identified in the Class List. In

exchange for settlement benefits, all but two Settlement Class Members (who timely opted out)

will release Defendants from any and all claims against the Released Parties, arising out of the

telemarketing records obtained by Plaintiff through discovery. (Id. ¶ 1.21.)

IV.    THE SETTLEMENT WARRANTS PRELIMINARY APPROVAL

       As a matter of public policy, settlement is a strongly favored method for resolving

disputes. This is particularly true in class actions and other complex cases where substantial

resources can be conserved by avoiding the time, cost, and rigors of prolonged litigation. See

Rankin v. Rots, No. 02-CV-71045, 2006 U.S. Dist. LEXIS 45706, at *8-9 (E.D. Mich. June 28,

2006) (“[T]he Court should consider the vagaries of litigation and compare the significance of

immediate recovery by way of the compromise to the mere possibility of relief in the future, after

protracted and expensive litigation.”); Enter. Energy Corp. v. Columbia Gas Transmission

                                                 6
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 7 of 16 PAGEID #: 1686




Corp., 137 F.R.D. 240, 246 (S.D. Ohio 1991) (“The law generally favors and encourages the

settlement of class actions.”).

       Federal Rule of Civil Procedure 23(e)(1) requires court approval of any settlement of a

certified class action. The procedure for approving a class action settlement includes three steps:

(1) the court preliminarily approves the settlement; (2) the members of the class then are given

notice of the settlement; and (3) the court then holds a hearing to determine whether the

settlement is fair, reasonable, and adequate. See Tenn. Ass’n of Health Maint. Orgs., Inc. v.

Grier, 262 F.3d 559, 565-66 (6th Cir. 2001); Williams v. Vukovich, 720 F.2d 909, 921-22 (6th

Cir. 1983). With the recent amendment of Rule 23, the Court is additionally required to

specifically consider whether the Representative Plaintiff and Class Counsel have adequately

represented the Settlement Class in the proceeding to date; whether the proposed Settlement was

negotiated at arm’s length; whether the proposed relief available to the Settlement Class appears

to be adequate, taking into account the costs, risks, and delay of trial and appeal; the anticipated

effectiveness of the proposed method for distributing the proposed relief available to the

Settlement Class, including the proposed method of processing class-member claims; whether

the terms of any proposed award of attorney’s fees, including timing of payment, are reasonable;

and whether the proposed Settlement treats members of the Settlement Class equitably relative to

each other. As is set forth below, Plaintiff submits that all of the requirements of Amended Rule

23 are readily met here.

       The Parties request that the Court grant final approval of the Settlement. Plaintiff

submits that the proposed Settlement is fair, reasonable, and adequate as is evidenced by the fact

that not a single class member objected to the Settlement, and only two requested to be excluded

from the Settlement. See 5 James Wm. Moore, Moore’s Federal Practice § 23.83[1], at 23-

336.2 to 23-339 (3d ed. 2002).

                                                  7
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 8 of 16 PAGEID #: 1687




       A.      THE SETTLEMENT IS FAIR, REASONABLE, AND ADEQUATE

       Here, the Settlement was reached after hard-fought litigation and arduous settlement

negotiations with the substantial assistance of Bennett Picker, Esq. The Settlement provides an

immediate and substantial benefit of $752,560 in cash for the benefit of the Class. Given the

complexities of this litigation and the substantial risks of continued litigation, the Settlement

represents a very good resolution of this and eliminates the risk that the Class might not recover

anything if the litigation were to continue. There is no question that the Settlement is within the

range of what has been found fair, reasonable, and adequate.

       B.      FACTORS CONSIDERED IN CONNECTION WITH FINAL
               APPROVAL OF CLASS ACTION SETTLEMENTS SUPPORT
               GRANTING PRELIMINARY APPROVAL

       Moreover, reference to certain of the factors considered by courts in connection with final

approval of class action settlements lend support to the proposition that the Settlement is well

within the range of possible approval. In determining whether a proposed settlement is fair,

adequate, and reasonable, the Sixth Circuit and the district courts therein have established factors

for a court to consider, including: (1) the plaintiffs’ likelihood of ultimate success on the merits

balanced against the amount and form of relief offered in the settlement; (2) the complexity,

expense, and likely duration of the litigation; (3) the risk of fraud or collusion; (4) the stage of

the proceedings and the amount of discovery completed; (5) the judgment of experienced trial

counsel; (6) the nature of the negotiations; (7) the objections raised by the class members; and

(8) the public interest. Williams, 720 F.2d at 921; In re Telectronics Pacing Sys., 137 F. Supp.

2d 985, 1008 (S.D. Ohio 2001). Courts have emphasized that these factors should not be applied

in a “formalistic” fashion. Thompson v. Midwest Found. Indep. Physicians Ass’n, 124 F.R.D.

154, 157 (S.D. Ohio 1988) (“A class action settlement cannot be measured precisely against any

particular set of factors, however, and the court may be guided by other factors, ‘the relevancy of

                                                   8
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 9 of 16 PAGEID #: 1688




which will vary from case to case.’”) (citation omitted). These factors largely overlap with the

additional requirements imposed by Amended Rule 23. The factors are evaluated below.

               1.      Plaintiff’s Likelihood of Ultimate Success on the Merits
                       Balanced Against the Amount and Form of Relief Offered in
                       the Settlement

       The initial factor that courts consider in reviewing a class action settlement is the

likelihood of success on the merits balanced against the amount and form of relief offered in

settlement. See Williams, 720 F.2d at 922. While Plaintiff’s counsel believes that the claims

asserted in the litigation have merit, they recognize and acknowledge the expense, length, and

uncertainty of continued proceedings necessary to prosecute the litigation against Defendant

through summary judgment, trial, and appeals. Specifically, in this case, the Defendant was

expected to challenge the ascertainability of the class and to argue that determining which

outbound calls were related to telemarketing and which were not would create predominance

concerns that would require de-certification. The Defendant was also expected to argue that

class members consented to receive the telemarketing calls at issue. Plaintiff’s counsel also has

taken into account the uncertain outcome and risk of any litigation, especially in complex actions

such as this Action, as well as the difficulties and delays inherent in such litigation. In addition,

Plaintiff’s counsel is mindful of the inherent problems of proof under, and possible defenses to,

the violations asserted in the litigation. See In re Broadwing, Inc. ERISA Litig., 252 F.R.D. 369,

373-74 (S.D. Ohio 2006) (exploring “the difficulty Plaintiffs would encounter in proving their

claims, the substantial litigation expenses, and a possible delay in recovery due to the appellate

process, provides justifications for th[e] Court’s approval of the proposed Settlement”).

       At least some courts view awards of aggregate, statutory damages with skepticism and

reduce such awards—even after a plaintiff has prevailed on the merits—on due process grounds.

See, e.g., Aliano v. Joe Caputo & Sons – Algonquin, Inc., No. 09-910, 2011 WL 1706061, at *4

                                                  9
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 10 of 16 PAGEID #: 1689




 (N.D. Ill. May 5, 2011) (“[T]he Court cannot fathom how the minimum statutory damages award

 for willful FACTA violations in this case—between $100 and $1,000 per violation—would not

 violate Defendant’s due process rights …. Such an award, although authorized by statute, would

 be shocking, grossly excessive, and punitive in nature.”); but see Phillips Randolph Enters., LLC

 v. Rice Fields, No. 06-4968, 2007 WL 129052, at *3 (N.D. Ill. Jan. 11, 2007) (“Contrary to

 [defendant’s] implicit position, the Due Process clause of the 5th Amendment does not impose

 upon Congress an obligation to make illegal behavior affordable, particularly for multiple

 violations.”).

         At summary judgment and trial, many of the determinative issues would be subject to

 expert testimony. While Plaintiff had retained a highly qualified expert, there is no telling which

 expert’s testimony the Court or jury would accept. See Connectivity Sys. Inc. v. Nat’l City Bank,

 No. 2:08-cv-1119, 2011 U.S. Dist. LEXIS 7829, at *6 (S.D. Ohio Jan. 26, 2011) (“Acceptance of

 expert testimony is always far from certain, no matter how qualified the expert, inevitably

 leading to a ‘battle of the experts.’ The Settlement Agreement reached by the parties avoids the

 risks attendant to this ‘battle of the experts,’ which could result in a ruling against Named

 Plaintiffs and the Settlement Class.”).

                  2.    The Complexity, Expense, and Likely Duration of the
                        Litigation.

         This litigation has been pending now for several years. Over the course of those years,

 Plaintiff’s counsel took extensive discovery, obtained class certification and the appeal of

 certification, and was prepared to address Defendant’s Motion for Summary Judgment. This is

 not a case where a settlement was reached quickly and without fulsome investigation. The

 ultimate outcome of this matter at trial and then on appeal, however, was uncertain. The Class

 faced a considerable risk of obtaining no settlement. The Settlement avoids these risks and

 provides immediate and certain relief. See, e.g., In re Prudential Ins. Co. Am. Sales Practice
                                                 10
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 11 of 16 PAGEID #: 1690




 Litig. Agent Actions, 148 F.3d 283, 318 (3d Cir. 1998) (settlement was favored where “the trial

 of this class action would be a long, arduous process requiring great expenditures of time and

 money on behalf of both the parties and the court”); In re Enron Corp. Sec., 228 F.R.D. 541, 566

 (S.D. Tex. 2005) (“The settlement at this point would save great expense and would give the

 Plaintiffs hard cash, a bird in the hand.”).

                 3.      The Risk of Fraud or Collusion and the Nature of Negotiations.

         The terms of the proposed Settlement are the product of extensive arm’s-length

 negotiations between the parties, with the substantial assistance of an experienced mediator.

 During these negotiations, Plaintiff’s counsel zealously advanced their position and were fully

 prepared to continue to litigate rather than accept a settlement that was not in the best interest of

 the Settlement Class. Defendant was also represented by highly capable and experienced

 lawyers. Counsel for the Defendant zealously represented Defendant during the settlement

 negotiations and throughout the litigation. The Settlement was reached only after extensive

 arm’s-length negotiations by experienced counsel on both sides, each with a well-developed

 understanding of the strengths and weaknesses of each party’s respective claims and defenses.

 Indeed, Plaintiff’s counsel carefully considered and evaluated a number of factors, including the

 relevant legal authorities and evidence pertaining to the claims asserted against Defendant, the

 likelihood of prevailing on these claims, the risk, expense, and duration of continued litigation,

 and any appeals and subsequent proceedings. After considering these factors, Plaintiff’s counsel

 reasonably concluded that the Settlement is not only fair, reasonable, and adequate but is a very

 good result for the Settlement Class.

                 4.      The Stage of the Proceedings and the Amount of Discovery
                         Completed

         Additionally, the stage of the proceedings supports approval of the Settlement.

 Telectronics, 137 F. Supp. 2d at 1015. By the time the Settlement was reached, Plaintiff’s
                                                11
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 12 of 16 PAGEID #: 1691




 counsel had sufficient knowledge and a significant understanding of the merits of the claims

 alleged in the litigation and the defenses that would be asserted by Defendant to intelligently

 determine that the Settlement is in the best interest of the Settlement Class. Here, fact discovery

 was nearly complete. The Plaintiff had retained an expert and provided a report. Plaintiff and

 his counsel’s vigorous representation of the putative class readily satisfies the requirement of

 Amended Rule 23(e) of adequate representation of the proposed Settlement Class.

         In addition, the Parties participated in an arm’s-length mediation with Attorney Picker

 where the strengths and weaknesses of the claims asserted were fully vetted. Prior to the

 mediation, the parties exchanged detailed mediation statements that further highlighted the

 factual and legal issues in dispute. The “arm’s-length” negotiation requirement of Amended

 Rule 23(e) is also satisfied.

                 5.      The Judgment of Experienced Trial Counsel.

         Plaintiff’s counsel has significant experience and expertise in TCPA and other complex

 class action litigation and has negotiated numerous other substantial class action settlements

 throughout the country, and they support the Settlement. See Declarations of Brian Murphy,

 Edward A. Broderick, and Matthew P. McCue, attached hereto as Exhibits 3 through 5,

 respectively. The Sixth Circuit has determined that a court should “defer to the judgment of

 experienced counsel who has competently evaluated the strength of his proofs.” See Williams,

 720 F.2d at 922-23; Telectronics, 137 F. Supp. 2d at 1015 (“The Court heeds the

 recommendation of such experienced, professional, and competent Counsel.”); Thacker v.

 Chesapeake Appalachia, L.L.C., 695 F. Supp. 2d 521, 532 (E.D. Ky. 2010) (“In deciding

 whether a proposed settlement warrants approval, the informed and reasoned judgment of

 plaintiffs’ counsel and their weighing of the relative risks and benefits of protracted litigation are



                                                  12
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 13 of 16 PAGEID #: 1692




 entitled to great deference.”), aff’d sub nom. Poplar Creek Dev. Co. v. Chesapeake Appalachia,

 L.L.C., 636 F.3d 235 (6th Cir. 2011).

        Based on their thorough evaluation, Plaintiff’s counsel believes the benefits of the

 Settlement merit approval, particularly when weighed against the expense, risks, and uncertainty

 of continued litigation. While there is always a chance of a greater recovery down the road, such

 a result is by no means guaranteed, and any such expectation must be tempered by a recognition

 that any compromise involves concessions on the part of all Parties. Indeed, “the very essence of

 a settlement is compromise, ‘a yielding of absolutes and an abandoning of highest hopes.’”

 Officers for Justice v. Civil Serv. Comm’n, 688 F.2d 615, 624 (9th Cir. 1982) (citations omitted).

 As the Fifth Circuit noted in Cotton v. Hinton, “[t]he trial court should not make a proponent of a

 proposed settlement ‘justify each term of settlement against a hypothetical or speculative

 measure of what concessions might have been gained ….’” 559 F.2d 1326, 1330 (5th Cir. 1977)

 (citation omitted).

        In light of the risks of continued litigation laid out above, and the determination of

 experienced counsel that the Settlement represents an excellent result for the class, Plaintiff’s

 counsel respectfully submit that the proposed Settlement meets the requirement of Amended

 Rule 23(e) that the proposed relief be found adequate, taking into account the costs, risks, and

 delay of trial and appeal.

 V.     THE NOTICE AND FUND DISTRIBUTION PROGRAM WAS APPROPRIATE

        Rule 23(e) governs notice requirements for settlements or “compromises” in class

 actions. The Rule provides that a class action shall not be dismissed or compromised without the

 approval of the court and that notice of the proposed dismissal or compromise shall be given to

 all members of the class in such manner as the court directs. Fed. R. Civ. P. 23(e). In addition,



                                                  13
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 14 of 16 PAGEID #: 1693




 the rule provides, “The court must direct notice in a reasonable manner to all class members who

 would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1).

        Here, the Parties negotiated the content of the Notice of Pendency and Proposed

 Settlement of Class Action (the “Notice”) that was disseminated to all persons who fall within

 the definition of the class and whose names and addresses can be identified. The best practicable

 notice is that which is “reasonably calculated, under all the circumstances, to apprise interested

 parties of the pendency of the action and afford them an opportunity to present their objections.”

 Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). According to the

 Manual for Complex Litigation, § 21.312, a settlement notice should do the following:

        •       Define the class;

        •       Describe clearly the options open to the class members and the deadlines for
                taking action;

        •       Describe the essential terms of the proposed settlement;

        •       Disclose any special benefits provided to the class representatives;

        •       Indicate the time and place of the hearing to consider approval of the settlement,
                and the method for objecting to or opting out of the settlement;

        •       Explain the procedures for allocating and distributing settlement funds, and, if the
                settlement provides different kinds of relief for different categories of class
                members, clearly set out those variations;

        •       Provide information that will enable class members to calculate or at least
                estimate their individual recoveries; and

        •       Prominently display the address and phone number of class counsel and the
                procedures for making inquiries.

 The Class Notice, attached as Exhibits 3 and 4 to the Settlement Agreement, satisfied all of the

 above criteria. The Notice described the nature of the litigation; set forth the definition of the

 class; stated the class claims; and disclosed the right of Class Members to exclude themselves

 from the class, as well as the deadline and procedure for doing so, and warned of the binding

                                                  14
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 15 of 16 PAGEID #: 1694




 effect of the settlement approval proceedings on Class Members who do not exclude themselves.

 In addition, the Notice described the Settlement; set forth the Settlement Fund; explained the

 distribution and claims process; stated the Parties’ disagreement over damages and other issues;

 and set out the amount of attorneys’ fees and expenses that Plaintiff’s counsel would seek in

 connection with final settlement approval. The Notice also provided contact information for the

 Settlement Administrator and summarized the reasons the Parties proposed the Settlement. The

 Notice also disclosed the date, time, and place of the formal fairness hearing, and the procedures

 for objecting to the Settlement and appearing at the hearing. The contents of the Notice,

 therefore, satisfied all applicable requirements. The Settlement Agreement calls for distribution

 of Benefit Checks within 60 business days after the Final Approval Date. (Agreement ¶ 2.2(b).)

        All Settlement Class Members that submitted timely and valid claim forms will be

 entitled to an equal payment made by the Settlement Administrator experienced and proficient in

 administering class settlements, thereby satisfying the twin requirements of Amended Rule 23(e)

 that the method for distribution of payments be effective, and that the proposed Settlement treat

 Settlement Class Members equitably relative to each other.

 VI.    CONCLUSION

        For the reasons set forth above and the entire record in this litigation, the Settlement

 warrants this Court’s final approval, and Plaintiff’s counsel respectfully requests that the motion

 be granted.




                                                 15
Case: 2:16-cv-00121-ALM-EPD Doc #: 97 Filed: 02/14/20 Page: 16 of 16 PAGEID #: 1695




                                              Respectfully submitted,

                                              /s/ Brian K. Murphy
                                              Brian K. Murphy, Trial Attorney (0070654)
                                              Joseph F. Murray (0063373)
                                              Geoffrey J. Moul (0070663)
                                              Murray Murphy Moul + Basil LLP
                                              1114 Dublin Road
                                              Columbus, OH 43215
                                              (614) 488-0400
                                              (614) 488-0401 facsimile
                                              E-mail: murphy@mmmb.com
                                                      murray@mmmb.com
                                                      moul@mmmb.com

                                              Edward A. Broderick (Admitted Pro Hac Vice)
                                              Broderick Law P.C.
                                              99 High Street, Suite 304
                                              Boston, MA 02110
                                              (508) 221-1510
                                              E-mail: ted@broderick-law.com

                                              Matthew P. McCue (Admitted Pro Hac Vice)
                                              Law Office of Matthew P. McCue
                                              1 South Avenue, Third Floor
                                              Natick, MA 01760
                                              Telephone: 508.655.1415
                                              Facsimile: 508.319.3077
                                              E-mail: mmccue@massattorneys.net

                                              Counsel for Plaintiff



                                 CERTIFICATE OF SERVICE

        I, hereby certify that on February 14, 2020, I caused the foregoing to be filed via the

 Court CM/ECF filing system which will effect service on all counsel of record.


                                              /s/ Brian K. Murphy
                                              Brian K. Murphy




                                                 16
